Citation Nr: 0515245	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  00-14 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right knee.

2.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the right tibia and fibula.

3.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active service from September 1976 to June 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Wichita, Kansas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).

In April 2001, the Board denied the veteran's claim.  The 
veteran appealed the denial to The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court"), and 
in October 2001, the Court issued an Order vacating the 
Board's decision and remanded the claim back to the Board for 
consideration of the claim under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In June 2003, the Board 
remanded the case to the RO for additional development.  The 
case has been returned to the Board and is ready for further 
review.   


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's right knee has 130 degrees of active 
flexion without pain and on passive flexion motion is to140 
degrees with pain between 130 and 140 degrees.  There is pain 
at the end of extension, which is to 0 degrees.  There is X-
ray evidence of arthritis, without evidence of incapacitating 
exacerbations.

3.  The veteran's right leg is one and three sixteenth inches 
shorter than the left leg.  

4.  The veteran's right forearm has 135 degrees of active 
flexion and 140 degrees of passive flexion with -20 degrees 
of extension on active motion and -12 degrees on passive 
motion.  Supination of the forearm is from zero to 85 
degrees, and pronation of the forearm was from zero to 80 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for arthritis of the right knee have not 
been met at any time during the appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Codes 5003, 5010, 5260, 5261 (2004).  

2.  The criteria for entitlement to a compensable evaluation 
for the residuals of a fracture of the right tibia and fibula 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5275 (2004).  

3. The criteria for entitlement to a compensable evaluation 
for the residuals of a fracture of the right elbow have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5206, 5207, 5208 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations assigned to his 
service connected disabilities are inadequate to reflect 
their current levels of severity.  He argues that the 
functional abilities of his right leg and knee, and his right 
elbow, are limited due to weakness and pain.  He states that 
these factors result in limitation of the range of motion. 
The veteran says that his right knee disability is severely 
painful.  He notes that his right leg is shorter than the 
left, and that this causes him to limp.  He adds that he has 
to sleep with his right elbow on a pillow in order to 
alleviate his pain, and says that he is unable to carry heavy 
objects with his right arm.  

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in August 2003, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to obtain any evidence 
himself that pertains to the claim and send that evidence to 
the RO.  As such, the Board finds that the letter satisfied 
VA's duty to notify the appellant, as required by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 
38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II). Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service VA 
medical records, to include reports of VA examination.  The 
Board has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim on 
these issues.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria. 38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A.  Right Knee

Entitlement to service connection for arthritis of the right 
knee was established in a June 1999 rating decision.  This 
disability was determined to have developed secondary to the 
veteran's service connected residuals of a fracture of the 
right tibia and fibula.  A 10 percent evaluation was 
assigned, and remains in effect.

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection. The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's arthritis of the right knee is evaluated under 
the rating code for traumatic arthritis.  This indicates that 
traumatic arthritis is to be evaluated as degenerative 
arthritis.  38 C.F.R. § 4.72a, Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.  

For the knee, limitation of extension to 45 degrees is 
evaluated as 50 percent disabling.  Limitation of extension 
to 30 degrees receives a 40 percent evaluation. 20 degrees of 
extension is evaluated as 30 percent disabling.  Limitation 
of extension to 15 degrees merits a 20 percent evaluation.  
Limitation of extension to 10 degrees is evaluated as 10 
percent disabling.  Limitation of extension to 5 degrees is 
evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 
5261.  Flexion that is limited to 15 degrees is evaluated as 
30 percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes VA treatment records dated July 1998.  
An X-ray study of the knees conducted at this time revealed 
degenerative osteoarthritic changes involving both knees with 
minimal narrowing of the medial aspects of both knee joint 
spaces.  The impression was degenerative osteoarthritic 
changes involving both knees.  

The veteran was afforded a VA examination of the joints in 
January 1999.  He was noted to have chronic pain of the right 
lower extremity.  The condition was chronic, without periods 
of flare-up.  The examiner stated that the veteran's 
disability did not affect his occupational and daily 
activities.  There was chronic pain, but the veteran was 
living with it.  The right knee had 140 degrees of flexion, 
and zero degrees of extension.  Additional information 
contained in the examination report indicates that this is 
normal range of motion.  There was good stability of the 
right knee, with tenderness to palpation.  The pain did not 
begin or end at any particular point in the range of motion.  
When asked to describe objective evidence of painful motion, 
instability, weakness, or abnormal movement, the examiner 
said that the veteran voiced discomfort, and had some 
guarding of the right lower extremity.  He had a slight right 
limp.  The July 1998 X-ray studies of the knees were 
reviewed.  The diagnosis was degenerative arthritis of both 
knees secondary to fracture of the tibia and fibula.  

The veteran was examined by VA in May 2003.  The claims file 
was reviewed by the examiner, and the veteran's medical 
history was noted.  The veteran complained of a dull aching 
or throbbing of the right knee daily as well as stiffness 
with inactivity.  He noted flare-ups twice a week, and that 
the right knee was weaker than the left knee. He stated that 
pain limited his walking.  He reported that the knee felt 
unstable on walking up the stairs.  On examination, it was 
noted that the veteran had an antalgic gait and that he was 
favoring his left lower extremity due to left hip surgery.  
The veteran was unable to assume a squatting position.  He 
could rise on his toes.  The veteran's right knee had 130 
degrees of active flexion without pain, and on passive 
flexion motion was to 140 degrees with pain between 130 and 
140 degrees.  There was pain at the end of extension, which 
was to 0 degrees.  The medial and lateral ligaments were 
noted to be intact without motion on varus and valgus stress.  
The anterior and posterior cruciate ligaments were intact 
without motion and the Lachman test, McMurray test and drawer 
sign were negative.  Muscle bulk and tone appeared 
symmetrical.  Strength was normal on knee flexion and 
extension.  X-rays were noted to be negative.  The diagnosis 
was, minimal or mild osteoarthritis of the right knee, post-
traumatic, proven on previous X-rays.  The examiner noted 
objective evidence of pain and pain on motion and 
fatigability in use of the right knee. It was noted that the 
fatigability with use resolves with rest, and the examiner 
opined that he would not state that this was excess 
fatigability.  It was reported that there was no 
incoordination and no additional disability due to 
incoordination, excess fatigability or weakness beyond that 
expected.  It was noted that there was minimal weakness, but 
that the weakness did not preclude activity.  

The Board finds that an evaluation in excess of 10 percent is 
not warranted for the veteran's arthritis of the right knee 
for any time during the appeal period.  The January 1999 VA 
examination found that the veteran has 140 degrees of 
flexion, and zero degrees of extension. This does not warrant 
an evaluation in excess of 10 percent under the rating codes 
for limitation of motion.  38 C.F.R. § 4.71a, Code 5260, 
5261.  The most recent examination found that the veteran's 
right knee has 130 degrees of active flexion without pain and 
on passive flexion motion is to140 degrees with pain between 
130 and 140 degrees.  There is pain at the end of extension, 
which is to 0 degrees.    A 10 percent evaluation is 
currently in effect for X-ray evidence of arthritis in a 
major joint, but the January 1999 examination stated that 
although the disability was chronic, there were no flare-ups.  
The May 2003 examination showed objective evidence of pain 
and pain on motion and fatigability in use of the right knee.  
However, it was noted that the fatigability with use resolved 
with rest, and the examiner opined that he would not state 
that this was excess fatigability.  Further, it was reported 
that there was no incoordination and no additional disability 
due to incoordination, excess fatigability or weakness beyond 
that expected.  Additionally, it was noted that there was 
minimal weakness, but that the weakness did not preclude 
activity.  Therefore, as there are no occasional 
incapacitating exacerbations, a 20 percent evaluation may not 
be assigned.  38 C.F.R. § 4.71a, Code 5003.  

The Board has considered entitlement to an evaluation in 
excess of 10 percent due to pain, incoordination, weakness, 
or instability.  The Board notes that the veteran voiced 
discomfort and had guarding of the right lower extremity at 
the January 1999 examination.  He also expressed complaints 
of pain in his June 2000 substantive appeal as well as on VA 
examination in May 2003.  However, the January 1999 
examination found that there was no specific point at which 
the knee became more painful.  Furthermore, the examiner 
stated that it was unknown to what extent if any the range of 
motion and joint function were additionally limited by pain, 
fatigue, weakness, or lack of endurance.  As noted above, the 
VA examiner in May 2003 stated that there was no additional 
disability due to incoordination, excess fatigability.  
Therefore, without objective evidence of additional 
disability due to these factors, an increased rating under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not 
warranted.  Finally, the Board notes that a separate 
evaluation for arthritis of the knee and instability has been 
considered, but is not warranted in this case.  The January 
1999 examination states that there is good stability of the 
right knee.  The May 2003 examination report reflects that 
the knee ligaments were intact without motion.  Therefore, as 
there is no additional disability due to instability, a 
separate evaluation may not be assigned.  See VAOPGCPREC 23-
97.  

B.  Fracture of Right Tibia and Fibula

Entitlement to service connection for the residuals of a 
fracture of the right tibia and fibula was established in a 
January 1985 rating decision.  A zero percent evaluation was 
assigned for this disability, which currently remains in 
effect.  

The veteran's residuals of a fracture of the right tibia and 
fibula is evaluated under the rating code for shortening of 
the bones of the lower extremity.  For shortening of over 4 
inches (10.2 cms.), a 60 percent evaluation is warranted.  
For shortening of 3 1/2 to 4 inches (8.9 cms. to 10.2 cms.), 
a 50 percent evaluation is warranted.  For 3 to 3 1/2 inches 
(7.6 cms. to 8.9 cms.), a 40 percent evaluation is assigned.  
For 2 1/2 to 3 inches (6.4 cms. to 7.6 cms.), a 30 percent 
evaluation is warranted.  For 2 to 2 1/2 inches (5.1 cms. to 
6.4 cms.), a 20 percent evaluation is assigned.  For 1 1/4 to 
2 inches (3.2 cms. to 5.1 cms.), a 10 percent rating is 
warranted.  These evaluations are not to be combined with 
other ratings for fracture or faulty union in the same 
extremity.  Special monthly compensation is merited when the 
50 percent or 60 percent evaluations are assigned.  38 C.F.R. 
§ 4.71a, Code 5275.  This rating code does not contain 
provisions for a zero percent evaluation.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31.  

VA X-ray studies from July 1998 reveal deformities of the 
right tibia and fibula from previous old healed fractures, 
with no recent fracture or dislocation.  An additional July 
1998 X-ray study of the right knee noted traumatic deformity 
in the shaft of the right fibula.  

At the January 1999 VA examination, the veteran's right leg 
measured one half inch shorter than the left leg.  He walked 
with a slight right limp.  The examination report includes 
two color photographs of the veteran's lower right leg, which 
show a slight bulge in the front of the leg several inches 
above the ankle.  The diagnoses included deformity of the 
right tibia and fibula secondary to old healed fractures.

On VA examination in May 2003, the examiner noted that the 
claims file had been reviewed.  The veteran reported that he 
had no pain in the right lower extremity except when it is 
bumped or he is struck in the tibia-fibula area.  It was 
noted that there was no pain on weightbearing.  Examination 
showed no functional limitations on standing or walking.  The 
examiner noted an anterior bony defect in the lower one third 
of the tibia and tenderness inferior to the buildup of bony 
callus.  The right extremity measured one and three 
sixteenths shorter than the left extremity.  The diagnosis 
was, fracture deformity, right tibia-fibula, well healed, 
with residual callus deformity and shortening of the right 
lower extremity.  

The Board finds that entitlement to a compensable evaluation 
for the residuals of a fracture of the right tibia and fibula 
is not warranted.  The January 1999 VA examination found that 
the veteran's right leg was one half inch shorter than his 
left leg.  The May 2003 examination found that the veteran's 
right leg was one and three sixteenth inches shorter than the 
left leg.  This does not equate to a compensable evaluation 
under the appropriate rating code.  Therefore, the current 
zero percent evaluation is continued.  38 C.F.R. §§ 4.31, 
4.71a, Code 5275.

In reaching this decision, the Board has considered 
evaluations of the veteran's disability under additional 
rating codes, but is unable to find any that are applicable. 
Evaluation under the rating code for impairment of the tibia 
and fibula instead of the code for shortening of the lower 
extremity has been considered, but is found to be of no 
benefit to the veteran.  While both recent VA examinations 
revealed a deformity of the tibia and fibula, there was no 
indication of malunion.  Furthermore, service connection for 
a separate right knee disability has already been 
established. In January 1999, the range of motion of the 
right ankle was 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion, which is considered normal, and there is no 
other evidence of a right ankle disability. 38 C.F.R. § 4.71, 
Plate II. Therefore, this rating code is not for application. 
38 C.F.R. §§ 4.14, 4.71a, Code 5262.  

Similarly, an evaluation by analogy to the provisions of 38 
C.F.R. § 4.73, Code 5312 has been considered at the request 
of the veteran's representative, but as the January 1999 and 
the May 2003 VA examinations are negative for evidence of 
disability of the ankle or toes, there is no indication of 
the moderate disability that is required for a compensable 
evaluation.  38 C.F.R. §§ 4.20, 4.73, Code 5312. Finally, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 have been 
considered, but they do not provide for an increased 
evaluation in this case.  Again, a separate evaluation for 
the right knee has already been established, and the 
veteran's disability does not affect any other joint.  There 
is no evidence of pain solely attributable to this disability 
that is of such severity that it would equate to the 
impairment that results from a shortening of one and a 
quarter inches in length or more.  The evaluation of the 
veteran's disability is evaluated according to a mechanical 
application of the lengths of his legs to the measurements 
provided in the rating schedule.  Therefore, the only 
possible interpretation of the evidence in this case 
demonstrates that the shortening of the right leg is not 
sufficient to meet the requirement for a compensable 
evaluation.  


C.  Right Elbow

Entitlement to service connection for the residuals of a 
fracture of the right elbow was established in a January 1985 
rating decision.  A zero percent evaluation was assigned for 
this disability, which currently remains in effect.

The veteran's right elbow disability is evaluated under the 
rating code for limitation of flexion of the forearm.  
Limitation of flexion of the forearm to 45 degrees is 
evaluated as 50 percent for the major arm, and 40 percent for 
the minor arm.  Limitation of flexion to 55 degrees is 
evaluated as 40 percent for the major arm, and 30 for the 
minor arm.  Limitation of flexion to 70 degrees is evaluated 
as 30 percent for the major arm, and 20 percent for the minor 
arm.  Flexion that is limited to 90 degrees is evaluated as 
20 percent for each arm.  Flexion that is limited to 100 
degrees is evaluated as 10 percent for each arm.  Flexion 
that is limited to 110 degrees is evaluated as noncompensable 
for each arm.  38 C.F.R. § 4.71a, Code 5206.  

The rating code for limitation of extension of the forearm is 
also for consideration. Extension that is limited to 110 
degrees is evaluated as 50 percent for the major arm, and 40 
percent for the minor arm.  Extension limited to 100 degrees 
is evaluated as 40 percent for the major arm, and 30 percent 
for the minor arm. Extension that is limited to 90 degrees is 
evaluated as 30 percent for the major arm, and 20 percent for 
the minor arm.  Extension that is limited to 75 degrees is 
evaluated as 20 percent for each arm.  Extension that is 
limited to 60 degrees is evaluated as 10 percent for each 
arm.  Extension that is limited to 45 degrees is also 
evaluated as 10 percent for each arm.  38 C.F.R. § 4.71a, 
Code 5207.  Flexion that is limited to 100 degrees and 
extension that is limited to 45 degrees is evaluated as 20 
percent disabling for either arm. 38 C.F.R. § 4.71a, Code 
5208.  As these rating codes do not provide for a 
noncompensable evaluation, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31.  

The evidence includes VA X-ray studies of the right elbow 
obtained in July 1998. The first study revealed bony 
densities adjacent to the lateral humeral condyle and a tiny 
bony density adjacent to the radial head, which were probably 
ununited ossification centers.  A lateral view noted another 
triangular bony density in the anterior soft tissues, which 
could be an anavulsed fracture fragment.  The impression was 
that an avulsed fracture fragment could not be excluded.  A 
second study noted degenerative changes involving the right 
elbow with evidence of multiple accessory bones.  The 
impression was degenerative osteoarthritic changes involving 
the right elbow.  

The January 1999 VA examination noted that the veteran's 
right elbow had been placed in a cast for two weeks following 
a 1982 accident.  He was right handed. The veteran complained 
of chronic pain of the right elbow.  This did not affect the 
veteran's usual occupational or daily activities.  Extension 
was limited to 20 degrees, and flexion was 135 degrees.  
There was no specific point at which the pain began.  The 
only objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, heat, or abnormal movement 
was the veteran's complaint of pain.  Supination of the 
forearm was from zero to 85 degrees, and pronation of the 
forearm was from zero to 80 degrees.  The diagnoses included 
residual trauma of the right elbow.  

On VA examination in May 2003, the claims file was available 
for review.  The veteran's medical history was noted.  The 
veteran complained of constant pain in the right elbow with 
increased pain on use alleviated by rest.  He reported having 
flare-ups twice a week.  Biceps strength was 4+/5 and triceps 
strength was 4+/5.  There was no edema, effusion, redness, 
heat or guarding of movement.   The veteran's right forearm 
had 135 degrees of active flexion and 140 degrees of passive 
flexion with -20 degrees of extension on active motion and -
12 degrees on passive motion.  Supination of the forearm was 
from zero to 85 degrees, and pronation of the forearm was 
from zero to 80 degrees.  The examiner noted objective 
evidence of pain and pain on motion and fatigability in use 
of the right elbow.  It was noted that the fatigability with 
use resolved with rest, and the examiner opined that he would 
not state that this was excess fatigability.  It was reported 
that there was no incoordination and no additional disability 
due to incoordination, excess fatigability or weakness beyond 
that expected.  It was noted that there was minimal weakness, 
but that the weakness did not preclude activity.  

The Board finds that a compensable evaluation for the 
residuals of the veteran's right elbow disability is not 
warranted.  Normal range of motion of the elbow is 145 
degrees of flexion, and zero degrees of extension.  38 C.F.R. 
§ 4.71, Plate I. Limitation of flexion to at least 110 
degrees or limitation of extension to at least 45 degrees is 
required for a compensable evaluation. The January 1999 VA 
examination and the May 2003 examination found that the 
veteran has motion that does not support the assignment of a 
compensable evaluation.  Therefore, the criteria for a 
compensable evaluation under the rating codes for limitation 
of flexion or extension have not been met.  38 C.F.R. § 
4.71a, Codes 5206, 5207.  Both recent VA examinations also 
found that the veteran has supination of the forearm from 
zero to 85 degrees, and pronation from zero to 80 degrees.  
As this is the normal range of motion, a compensable 
evaluation is not warranted.  38 C.F.R. §§ 4.71, 4.71a, Plate 
I, Code 5208.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 concerning pain, weakness, fatigability, and 
incoordination, but they do not provide a basis for a 
compensable evaluation.  The January 1999 VA examination 
noted that the veteran had chronic pain of the right elbow, 
but there was no objective evidence of weakness, excess 
fatigue, or incoordination.  The examiner stated that there 
was no functional limitation to the veteran's occupational or 
daily activities.  In May 2003, the examiner noted that there 
was objective evidence of pain and pain on motion and 
fatigability in use.  It was noted that the fatigability with 
use resolved with rest, and the examiner opined that he would 
not state that this was excess fatigability.  It was reported 
that there was no incoordination and no additional disability 
due to incoordination, excess fatigability or weakness beyond 
that expected.  It was noted that there was minimal weakness, 
but that the weakness did not preclude activity.  Therefore, 
a compensable evaluation is not warranted.




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis of the right knee is denied.

Entitlement to a compensable evaluation for the residuals of 
a fracture of the right tibia and fibula is denied.

Entitlement to a compensable evaluation for the residuals of 
a fracture of the right elbow is denied.




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


